Citation Nr: 0907456	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  01-05 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include bilateral stasis dermatitis.

3.  Entitlement to service connection for arthritis of the 
feet.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service 
connection for skin disorder, lumbar strain, degenerative 
joint disease, severe leg problems, and arthritis of the 
feet.  The Veteran perfected an appeal of the July 2000 
rating determination to the Board.  In March 2004, the 
Veteran testified at a videoconference hearing before a 
Veterans Law Judge who is no longer employed by VA.  A 
transcript of this hearing is associated with the claims 
folder.  The Veteran declined to exercise his right to 
another hearing in June 2006.  In a September 2006 decision, 
the Board denied service connection for all of the appealed 
issues.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, the Court granted a Joint Motion 
for Partial Remand by VA's Secretary and the Veteran, through 
his representative, and remanded the issues of entitlement to 
service connection for low back disability, bilateral leg 
disability, including bilateral stasis dermatitis, and 
arthritis of the feet to the Board for action consistent with 
the motion.  In the Joint Motion, the parties agreed that 
that portion of the Board's decision denying entitlement to 
service connection for a skin disorder, including porphyria 
cutanea tarda, should remain undisturbed.  

The Board observes that the Veteran was furnished a statement 
of the case in December 2007, on the issue of entitlement to 
an initial compensable disability evaluation for dermatitis 
of the hands.  In the cover letter sent with the statement of 
the case, the Veteran was advised that in order to perfect 
his appeal to the Board, he must timely file a substantive 
appeal.  As this issue was not thereafter addressed in any 
correspondence from the Veteran or his representative, the 
Board has concluded that the Veteran is not currently seeking 
appellate review with respect to this issue.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disorder was 
not present in service and did not manifest with one year of 
his discharge from service; it is also not otherwise 
etiologically related to an incident of his military service.  

2.  The Veteran's currently diagnosed venous stasis disease, 
stasis dermatitis, and peripheral vascular disease of the 
legs were not present in service; they are also not otherwise 
etiologically related to an incident of his military service, 
including exposure to herbicides.

3.  The Veteran's currently diagnosed arthritis of the feet 
was not present in service and did not manifest with one year 
of his discharge from service; it is also not otherwise 
etiologically related to an incident of his military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A bilateral leg disability, to include bilateral stasis 
dermatitis was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


3.  Arthritis of the feet was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, the appeal arises from a rating decision issued 
prior to the enactment of the VCAA; thus, there is no error 
in the timing of the notice provided.  In this regard, in 
February 2001, November 2004, and October 2005 letters, the 
RO and the Appeals Management Center provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The claims were last 
readjudicated in January 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post-service treatment records, VA examination 
reports, records from the Social Security Administration 
(SSA), and hearing testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence as 
well as providing testimony and several statements on the 
reasons he believed he was entitled to service connection for 
his claimed disabilities.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim, any question as to an appropriate disability rating 
and effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

	1.	Low Back Disability

Service treatment records show no relevant complaints or 
findings referable to a low back disorder during service.  
The October 1968 separation examination report shows no low 
back disorder was identified.  Thereafter, records show that 
the Veteran was seen in the dispensary on October 30, 1968.  
It was noted that the Veteran had fallen that evening and 
sustained a laceration over the left eye and dislocation of 
the left shoulder.  The Veteran was discharged from service 
on November 10, 1968.  

Upon the Veteran's discharge from service, he immediately 
filed a claim in November 1968 for compensation benefits for 
injuries to his left shoulder and left eye.  In connection 
with his claim, he was afforded a VA examination in December 
1968.  The report on the VA examination shows the Veteran's 
complaints centered on his left arm with no mention of any 
problems associated with his lower back.

In August and September of 1981, the Veteran underwent an 
Agent Orange evaluation which showed no findings relevant to 
the claimed disability.  VA treatment records dated from 
August 1981 to July 1986 are absent any relevant complaints 
or findings.

Records from Cape Fear Valley Medical Center show that in 
September 1996, 
the Veteran presented in the emergency room with the 
complaint that he had strained his back while lifting a box 
the other day at work.  He complained that 
he had experienced residual low back pain that morning.  The 
examiner noted 
that the lumbar spine x-ray series were unremarkable.  The 
examiner provided a diagnosis of lumbar strain.  The actual 
x-ray report noted that the Veteran had mild degenerative 
changes of the lumbar spine.  A follow-up record dated in 
September 1996 noted that the Veteran was no longer taking 
the medication prescribed in connection with his prior back 
strain as his back had completely improved.  

In a statement the Veteran provided in connection with the 
current claim for compensation benefits filed in October 
1999, he maintained that he had back problems that began in 
1972.  He contended that his back problems were the result of 
an injury he sustained during service when he dislocated his 
left shoulder.  He claimed that doctors had advised him that 
his back problems could be caused 
by that injury.  He explained that the injury caused his 
vertebrate to come out 
of alignment.  In an attached statement, he further reported 
that during his incarceration [from October 1986 to September 
1989] he received treatment for 
his back.  His back was "reset" and felt better until 1994, 
when it "popped back out" and caused him pain; he lost 
three weeks of work.  He claimed that a doctor told him "it 
may have happened earlier in [his] younger life," which the 
Veteran noted was possibly in 1968, when he fell and 
dislocated his shoulder.  

Records from the SSA include an October 1999 evaluation that 
noted that the
Veteran complained of a history of low back pain.  He 
reported on a history of a fall in Vietnam that he believed 
was related to his current back condition.  He reported on a 
later injury in which he was found to have a vertebra 
misaligned that was popped back into place in 1989.  He 
further reported that he injured his back again while working 
at the Holiday Inn lifting heavy pots.  After an examination, 
the examiner provided an assessment of chronic low back pain.  

At the March 2004 Board hearing, the Veteran testified that 
he fell during a rocket and mortar attack on the base and 
went down a flight of stairs during which time he dislocated 
his shoulder and received a laceration of the eye.  He 
claimed he could not definitely assert that he hurt his back 
at that time but he could not eliminate the possibility that 
he did.  He maintained that at the time of the incident, his 
only concern was his dislocated shoulder, which was very 
painful; he did not feel anything else at the time.  He first 
started noticing problems with his back in the late 1960s-
1969.  He had started working for a power company and when he 
lifted objects, he experienced a strain in his back.   He did 
not seek any treatment.  He testified that he experienced 
severe back pain from lifting a box off a shelf in 1993 or 
1994.  

The September 2005 VA examination report shows the examiner 
reviewed the claims file.  The examiner related that the 
Veteran reported that over the past ten years or so, he had 
had problems with his back.  The examiner noted that the 
Veteran had had no surgery or specific injury that was 
documented to the back.  The examiner observed that the 
Veteran claimed in part of the claims file that he injured 
his back in a fall in the 1960s.  The examiner further 
observed that there was no documentation in the claims file 
of any injury to the back at any time.  The examiner added 
that there was no mention of the problem with the back on the 
Veteran's separation physical in October 1968 or in his 
initial compensation and pension physical conducted in 
"October" [December] 1968.  The examiner provided a 
diagnosis of degenerative disk disease/degenerative joint 
disease of the lumbosacral spine with residuals.  The 
examiner concluded that he could see no evidence of any 
documented problems with the back while the Veteran was on 
active duty.  The examiner maintained that in the absence of 
such documentation, it was not possible to relate the 
Veteran's present problems to his alleged back injury in the 
1960s without resorting to unfounded speculation.  

The Board finds that the September 2005 VA examination report 
is adequate.  In Dalton v. Nicholson, 21 Vet. App. 23, 39 
(2007), the Court found that the Board improperly relied on 
an inadequate medical examination to conclude that the record 
contained a medical conclusion by which the idea of a nexus 
between the Veteran's current back disability and his 
military service was expressly rejected.  The Court related 
that the VA examiner noted that he could see no evidence of 
any back injury in service and it was his medical opinion 
that it was not likely that the Veteran's present back 
problems were related to his military service.  The Court 
maintained that a plain reading of the opinion provided 
suggested that the sole premise for the VA examiner's 
conclusion was the lack of notation or treatment of a back 
injury in service, and as such, impermissibly ignored the 
Veteran's lay assertions that he had sustained a back injury 
during service.  

The present case is distinguishable from Dalton.  The 
September 2005 VA examiner did not rely on the absence of 
medical records corroborating the Veteran's contention that 
he sustained a low back injury to ultimately conclude that 
there was no relationship between the Veteran's currently 
diagnosed low back disorder and his military service as was 
the case in Dalton.  Rather, the September 2005 VA examiner 
merely concluded that he could not relate the Veteran's 
current low back disorder to his military service in the 
absence of documented problems without resorting to 
speculation.  The VA examiner did not ignore the Veteran's 
lay assertions, he simply could not render a favorable or 
unfavorable opinion in the absence of objective medical 
evidence.  To return the examination report to the VA 
examiner and insist on an opinion either relating or not 
relating the low back disorder to service, VA would receive 
in return an opinion based on pure speculation according to 
the VA examiner.  VA law provides that service connection may 
not be established for a disability based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (providing that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting 
that a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  Consequently, the record 
contains no favorable or unfavorable medical opinion evidence 
relating or not relating the Veteran's low back disorder to 
his military service.  Thus, the Board must consider whether 
the other evidence of record is at least in equipoise as to 
whether the Veteran's low back disorder is related to an 
incident of his military service.

The Veteran is not entitled to the benefit of doubt that his 
low back disability is related to service.  The Board finds 
the Veteran's contention that he sustained a low back injury 
at the same time he sustained documented injuries to his left 
shoulder and left eye in service not credible.  Initially, 
the Veteran asserted that he indeed sustained an injury to 
his low back in service.  Then, he provided sworn testimony 
at the Board hearing in March 2004 that he was not sure if he 
sustained an injury 
to his low back, but he felt that the possibility that he did 
could not be ruled out.  This lay evidence is of little 
probative value that the Veteran suffered a low back injury 
in service.  The Veteran is unsure whether he sustained a low 
back injury 
in service and service treatment records and the VA 
examination conducted immediately after the Veteran's 
discharge from service are negative.  The evidence clearly 
preponderates against a finding that the Veteran sustained a 
low back injury in service.  The medical evidence of record 
further shows that his low back disorder did not manifest 
within the one-year presumptive period following his 
discharge from service.  There is also no competent medical 
evidence of record that otherwise shows that the currently 
diagnosed low back disorder is related to an incident of the 
Veteran's military service.  Thus, the preponderance of the 
evidence is against the Veteran's claim.  Accordingly, 
service connection is not warranted for a low back 
disability. 

	2.	Bilateral Leg Disability, to include Bilateral 
Stasis Dermatitis

Service treatment records show no relevant complaints or 
findings referable to a bilateral leg disorder, including 
bilateral stasis dermatitis, during service.  The October 
1968 separation examination report shows no bilateral leg 
disorder, including bilateral stasis dermatitis, was 
identified.  The Veteran was treated in service for tinea 
circinata affecting other areas of his body.   

Personnel records show that the Veteran served in the 
Republic of Vietnam from November 1967 to November 1968.  

In August and September of 1981, the Veteran underwent an 
Agent Orange evaluation which showed no findings relevant to 
the claimed disability.  The September 1981 VA dermatology 
examination report showed skin problems associated with other 
areas of the Veteran's body.  VA treatment records dated 
from August 1981 to July 1986 are absent any relevant 
complaints or findings.

Records from Cape Fear Valley Medical Center include a 
September 1996 record that showed the Veteran reported that 
if he was on his feet for a long period of time, he 
experienced a little bit of ankle edema and occasionally his 
left knee swelled.  
A March 1997 record showed the Veteran reported that he had 
experienced pain with standing or weight bearing for a long 
period of time, which had seemingly worsened over the past 
few months.  The examiner provided a diagnosis of bilateral 
lateral malleolus, pain.  

Records from the SSA indicate the Veteran is in receipt of 
disability benefits for peripheral vascular (arterial) 
disease and essential hypertension.  Records dated in 
February 1998 noted that the Veteran was being followed for 
stasis dermatitis and fluid retention of the left lower leg 
with onset in January 1998.  The Veteran's complaints 
included swelling and a rash on both legs.  

Records from Cape Fear Valley Medical Center dated in March 
1998 show the Veteran reported that in the last three months, 
he had developed swelling and redness in both ankles and 
lower half of his calves.  The examiner noted an assessment 
of bilateral lower extremity edema that might be secondary to 
heart failure or hypertension.  A March 1999 record noted 
that the Veteran continued to complain of lower extremity 
edema and dry scaling skin over the shins and lower leg.  The 
examiner concluded that the Veteran appeared to have chronic 
venous stasis changes over both legs, etiology unknown.  It 
was recommended that the Veteran undergo a cardiac and 
arterial circulation work-up.  A June 1999 record showed the 
Veteran reported that his legs had decreased in swelling.  
The examiner noted an assessment of chronic lower extremity 
edema with venous stasis changes.  

In the Veteran's October 1999 claim for compensation 
benefits, he maintained that he had severe leg problems that 
began in 1980.  He complained of severe swelling in his legs.  
In an attached statement, he reported further that his leg 
pains started in 1980 and continuously worsened, and in 1986, 
he was provided pain medication when he was incarcerated.  He 
indicated that sores on his legs developed in 1993 and had 
worsened to date.  

Records from the SSA include an October 1999 evaluation that 
noted the Veteran reported that he began to develop a rash in 
1992, and in 1994, it began to ooze.  He felt that his 
condition was related to Agent Orange.  After an examination, 
the examiner provided assessments of stasis dermatitis and 
rule out peripheral arterial vascular disease.  Another 
October 1999 record noted an impression of stasis dermatitis 
of the second toe and chronic venous disorder.  A November 
1999 record noted a diagnosis of stasis dermatitis of the 
ankles.  A January 2000 record noted that the Veteran had a 
history of chronic venous stasis disease.  The examiner 
indicated that an arterial Doppler study was unremarkable.  
The examiner noted an impression of venous stasis disease.  

Records from Dr. S.M. showed diagnoses of chronic venous 
stasis disease in April and July 2000.  An impression of 
peripheral vascular disease was noted in November 2000.  

In a July 2000 statement, J.R., a nurse practitioner, 
reported that the Veteran was her patient.  J.R. noted that 
the Veteran had experienced chronic skin changes to his lower 
extremities.  J.R. then concluded that the condition of the 
Veteran's skin on his legs was at least as likely as not due 
to Agent Orange contact during his service in Vietnam.  

A February 2001 VA treatment record noted a history of lower 
extremity edema and skin lesion on the left lower extremity.  
The examiner noted an assessment of left lower extremity 
ulcer and peripheral vascular disease.  A March 2001 record 
showed the Veteran reported that he had an 11 year history of 
leg problems.  

In the June 2001 substantive appeal, the Veteran complained 
of "sores and leakage" on his legs that he had been told 
was due to poor circulation, but he contended that he 
disputed this diagnosis.   

At the March 2004 Board hearing, the Veteran included his 
legs as part of the areas that were treated in service for 
tinea circinata.  He testified that he began to have major 
problems again in the 1980s.  Prior to that time, he treated 
the problem himself with over-the-counter medications.  He 
claimed that currently the condition was treated with 
ointments and creams and hose to keep the swelling down.  In 
connection with specific testimony concerning his leg 
condition, the Veteran testified that his legs really became 
symptomatic when he obtained a job that required him to stand 
on his feet for hours.  His feet would swell, and he was 
provided with a diuretic to help fluid retention.  He 
believed his "skin problem"
was causing his "leg problem," but he acknowledged that 
doctors had advised him that it was due to poor circulation.  

The September 2005 VA examination report shows that the 
examiner reviewed the claims file.  The examiner noted that 
the Veteran complained of an itchy eruption on his lower 
extremities that had been present since 1991.  The examiner 
provided a diagnosis of stasis dermatitis.  The examiner 
explained that stasis dermatitis was a relatively common 
condition of the lower extremities associated with some 
degree of venous stasis, which was apparent through the skin 
examination as well as the finding of multiple varicosities.  
The examiner indicated that the condition was often 
exacerbated by prolonged standing.  The examiner noted that 
the inciting events for the initiation of this condition in 
"1981" did place the Veteran's symptoms sometime after his 
end of service.  It was reported that it was the conclusion 
of the examiner and another examiner that they could not 
ascertain 
from the information available to them whether or not this 
condition was directly related to the Veteran's service in 
the military.   

VA treatment records dated through to December 2007 showed 
the Veteran was followed for venous insufficiency and stasis 
dermatitis.

The Veteran has essentially contended that the skin condition 
for which he was treated in service is etiologically related 
to his diagnosed venous stasis disease, stasis dermatitis, 
and peripheral vascular disease.  He has also contended that 
these disorders are due to exposure to Agent Orange during 
service.

The September 2005 VA examiners were unable to render an 
opinion on whether the disorders were related to the 
Veteran's service from the available information.  For 
reasons discussed above, the Board similarly finds that the 
September 2005 VA dermatology examination report is adequate.  
The VA examiners did not ultimately conclude that there was 
no relationship between the Veteran's currently diagnosed leg 
disorders and his military service.  Rather, they merely 
concluded that they could not relate the Veteran's current 
leg disorders to his military service on the basis of the 
evidence of record.  Thus, the Board must consider whether 
the other evidence of record is at least in equipoise as to 
whether the Veteran's leg disorders are etiologically related 
to an incident of his military service.

The Veteran is not entitled to the benefit of doubt that his 
leg disorders are related to service.  The medical evidence 
of record shows that the diagnosed venous stasis disease, 
stasis dermatitis, and peripheral vascular disease clearly 
manifested years after the Veteran's discharge from service, 
a fact the Veteran does not dispute.  There is no competent 
medical evidence of record that shows or suggests that the 
leg disorders are etiologically related to the skin condition 
treated in service.  While "non-evidence" may not be 
weighed against the Veteran's claim that does not negate the 
fact that competent and credible medical evidence of a nexus 
between an in-service injury or disease and the current 
disability is still required to establish service connection.  
VA afforded the Veteran an adequate examination and has no 
obligation to afford him another one.  

In addition, the Veteran is considered to have been exposed 
to herbicide agents based on his service in Vietnam during 
the requisite period; however, venous stasis disease, stasis 
dermatitis, and peripheral vascular disease are not among the 
diseases associated with exposure to certain herbicide agents 
enumerated in 38 C.F.R. § 3.309(e), so they may not be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  
When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  

In this regard, the Board observes that J.R. did not have the 
benefit of a review of the Veteran's claims file in rendering 
her July 2000 opinion.  J.R. also did not provide a rationale 
for the opinion provided.  In a letter dated in December 
2001, the RO advised J.R., through Dr. S.M. of Stedman 
Medical Care, that a statement as to the medical rationale 
behind the assertion that the Veteran's skin condition is as 
likely as not due to Agent Orange contact was necessary.  
They failed to respond.  The Veteran provided some treatment 
records from Dr. S.M. but no where contained in these records 
is there any indication or suggestion that the Veteran's 
disorders are due to herbicide exposure.  Thus, J.R.'s 
opinion is conclusory, and as such, it is of little or no 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (providing that the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits 
of the claim); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(providing that medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

Moreover, the Board notes that in accordance with section 3 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
the Secretary has entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
In the latest report, NAS concluded that there remains 
inadequate or insufficient evidence of an association between 
exposure to herbicides and circulatory disorders including 
peripheral vascular disease.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The Board notes that the lack of 
sufficient evidence of an association between herbicide 
exposure and peripheral vascular disease despite repeated 
review by NAS over the years further highlights the 
conclusory nature of J.R.'s unsubstantiated opinion. 

In sum, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, service connection is not 
warranted for a bilateral leg disability, including bilateral 
stasis dermatitis.

	3.	Arthritis of the Feet

Service treatment records show no relevant complaints or 
findings referable to the feet during service other than a 
reported pre-service history of athlete's foot and laceration 
of the foot.  The October 1968 separation examination report 
shows no foot disorder was identified.  

VA treatment records dated from August 1981 to July 1986 are 
absent any relevant complaints or findings.

In the Veteran's October 1999 claim for compensation 
benefits, he maintained that the onset of his arthritis of 
the feet was in 1975.  In an attached statement, he reported 
that he was treated for arthritis of the feet from around 
1995 to 1997.  

Records from Cape Fear Podiatry Associates dated from April 
1997 to June 1997 showed the Veteran complained of painful 
feet that had been present for the past 
10 to 12 years, but most acutely since about August of that 
past year.  He indicated that he was a cook at the Holiday 
Inn which required him to stand on his feet a significant 
amount of the day.  He reported that he experienced an 
increase in his symptoms starting about the holiday season 
and especially over the Easter weekend due to the increased 
number of hours.  The examiner noted assessments of rule out 
degenerative joint disease of the feet, plantar fasciitis, 
and functional instability.  
X-rays revealed arthritis of the feet.  

Records from the SSA include an October 1999 evaluation that 
noted that the Veteran reported a history of having foot pain 
with onset in 1987, which was very minimal at that time.  He 
indicated that his employment required him to stand on his 
feet for extended periods of time.  He usually worked as a 
chef, which required him to stand long hours each day.  He 
reported that he had been working in the culinary profession 
since 1986.  He had been working as a chef for the past 10 to 
15 years, but recently had been unable to continue this 
employment secondary to his chronic foot pains.  After an 
examination, the examiner provided assessments of bilateral 
foot pain and arthritic destruction of the bone bilaterally. 

At the March 2004 Board hearing, the Veteran testified that 
his legs really became symptomatic when he obtained a job 
that required him to stand on his feet for hours.  In 
response to the question of how the arthritis of his feet was 
connected to his service, the Veteran replied that he 
believed that the arthritis was from constantly standing in 
service.  He then added that he was not really sure if it was 
service connected.  He claimed his doctors had not indicated 
that the arthritis was associated with his service but they 
had indicated that there was a possibility.  He first 
experienced problems with his feet around 1986 or 1987, which 
progressively worsened.  He believed that the fact that he 
was on his feet during service might have been the early 
stages or caused the development of arthritis.  

The Veteran currently contends that his diagnosed bilateral 
foot disorder is etiologically related to service from 
standing for prolonged periods.  The Board observes that the 
Veteran has never actually contended that his feet were 
symptomatic in service.  Moreover, statements he made during 
the course of medical treatment similarly show that he placed 
the onset of his symptoms several years after his discharge 
from service.  He has only speculated that his current 
problems are related to prolonged standing in service.  Thus, 
not only do the service treatment records show no relevant 
complaints or findings, the Veteran does not even contend 
that his feet were symptomatic during service.  Also, the 
Board finds that the Veteran's claim that physicians have 
informed him that there may be an association between his 
foot pain and his service not credible.  The medical evidence 
of record does show multiple complaints of foot pain in 
association with prolonged standing but as the result of his 
employment as a chef and not due to the performance of his 
duties in service.  Thus, there is no evidence that the 
Veteran suffered a bilateral foot injury in service, and 
there is no credible lay evidence or competent medical 
evidence that indicates that the currently diagnosed 
bilateral 
foot disorder may be associated with an incident of the 
Veteran's military service.  Consequently, VA does not have a 
duty to provide the Veteran a medical examination and obtain 
a medical nexus opinion to substantiate his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 
3.159(c)(4)(i) (2008).  The elements necessary to establish 
service connection for the claimed disability have not been 
met.  Accordingly, service connection for arthritis of the 
feet is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral leg disability, to include 
bilateral stasis dermatitis is denied. 

Service connection for arthritis of the feet is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


